     Case 4:18-cv-00159-O Document 93 Filed 11/05/20               Page 1 of 7 PageID 1432



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 KATHIE CUTRER,                                  §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §     Civil Action No. 4:18-cv-00159-O
                                                 §
 TARRANT COUNTY WORKFORCE                        §
 DEVELOPMENT BOARD d/b/a                         §
 WORKFORCE SOLUTIONS,                            §
                                                 §
      Defendant.                                 §

                          MEMORANDUM OPINION AND ORDER

         Before the Court are Defendant Workforce Solutions’s (“Defendant”) Motion for

Summary Judgment, Brief, and Appendix in Support (ECF Nos. 37–39), filed June 26, 2020;

Plaintiff Kathie Cutrer’s (“Cutrer”) Response (ECF Nos. 89–90), filed October 19, 2020; and

Defendant’s Reply (ECF No. 92), filed October 23, 2020. Having considered the motion, briefing,

appendices, record, and applicable law, the Court finds that Defendant’s Motion should be and is

hereby GRANTED.

I.       BACKGROUND

         On October 2, 2020, the Court issued its Memorandum Opinion and Order, granting in part

and denying in part Defendant’s Motion for Summary Judgment (ECF No. 37). Mem. Op. 21–22,

ECF No. 86. The Court dismissed all but one of Cutrer’s claims for her failure to exhaust

administrative remedies and ordered the parties to brief the merits of Cutrer’s remaining retaliation

claim, now at issue. Id. Because the evidence and procedural posture remain unchanged, the Court

incorporates by reference the factual recitation from its memorandum opinion into this order. See
      Case 4:18-cv-00159-O Document 93 Filed 11/05/20               Page 2 of 7 PageID 1433



id. at 1–7. The parties have briefed the merits of Cutrer’s remaining retaliation claim, and the issue

is now ripe for review.

II.      LEGAL STANDARD

         The Court may grant summary judgment where the pleadings and evidence show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is not “a disfavored procedural shortcut,”

but rather an “integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy and inexpensive determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317,

327 (1986).

         “[T]he substantive law will identify which facts are material.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A genuine dispute as to any material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. The movant must

inform the court of the basis of its motion and demonstrate from the record that no genuine dispute

as to any material fact exists. See Celotex, 477 U.S. at 323. “The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the precise manner

in which that evidence supports his or her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455,

458 (5th Cir. 1998).

         When reviewing the evidence on a motion for summary judgment, courts must resolve all

reasonable doubts and draw all reasonable inferences in the light most favorable to the non-

movant. See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot

make a credibility determination in light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255. If there appears to be some support for disputed allegations, such that




                                                  2
  Case 4:18-cv-00159-O Document 93 Filed 11/05/20                  Page 3 of 7 PageID 1434



“reasonable minds could differ as to the import of the evidence,” the court must deny the motion.

Id. at 250.

III.      ANALYSIS

       A. Cutrer’s Prima Facie ADA Retaliation Claim

          Defendant argues that summary judgment is proper because Cutrer cannot demonstrate any

protected activity for which Defendant retaliated. Mot. for Summ. J. 21, ECF No. 38; see also

Def.’s Reply 2–3, 5–7, ECF No. 92. Cutrer maintains that her EEOC complaint and revocation of

the settlement agreement were protected activities under the ADA. Pl’s. Resp. 8–11, ECF No. 90.

Specifically, Cutrer argues that revoking the settlement agreement caused Defendant to take

adverse employment action against her, given that her termination was deemed “voluntary” before

the settlement agreement and changed to “poor performance” after the revocation. Id.

          The Americans with Disabilities Act of 1990 (“ADA”) prohibits retaliation against an

employee for protected conduct. 42 U.S.C. § 12203 (2018). An individual has engaged in protected

activity when she “has opposed any act or practice made unlawful by this chapter or [when] such

individual made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this chapter.” Id. To establish a prima facie ADA-retaliation claim,

“a plaintiff must show that (1) she participated in an activity protected under the statute; (2) her

employer took an adverse employment action against her; and (3) a causal connection exists

between the protected activity and the adverse action.” Feist v. La. DOJ, 730 F.3d 450, 454 (5th

Cir. 2013) (citing Seaman v. CSPH, Inc., 179 F.3d 297, 301 (5th Cir. 1999)). To satisfy the

causation element of a prima facie showing with temporal proximity alone, “temporal proximity

must generally be ‘very close.’” Id. (quoting Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–

74 (2001)).



                                                 3
  Case 4:18-cv-00159-O Document 93 Filed 11/05/20                    Page 4 of 7 PageID 1435



       Cutrer maintains that her revocation of the settlement agreement specifically caused

Defendant’s adverse employment action. Pl’s. Resp. 8–11, ECF No. 90. Even if the Court accepts

that Defendant’s action amounted to adverse employment action, section 12203 of the ADA does

not protect revocation of a settlement agreement, which, unlike, filing an EEOC complaint, is not

action opposing unlawful activity under the ADA through participation in an ADA proceeding.

See Aguillard v. La. College, 824 F. App’x 248, 251 (5th Cir. 2020) (citing § 12203).

       Even if the Court finds that Cutrer’s filing of the EEOC complaint can be the basis for her

retaliation claim and was protected activity, the EEOC complaint predated Cutrer’s firing by three

months—creating an issue of causation. Without any additional evidence, relying on a three-month

gap between protected activity and adverse employment action as “very close” temporal proximity

is insufficient to show causation. See Lyons v. Katy Indep. Sch. Dist., 964 F.3d 298, 305 (5th Cir.

2020) (citations and internal quotations omitted) (“[A] six-and-a-half-week timeframe is

sufficiently close, but [] a five month lapse is not close enough, without other evidence of

retaliation, to establish the causal connection element of a prima facie case of retaliation.”). Thus,

because Cutrer’s revocation was not protected activity and, even if her filing of her EEOC

complaint was protected activity, she failed to present evidence of causation, the Court concludes

that Cutrer failed to present a prima facie ADA-retaliation claim.

   B. McDonnell Douglas framework

       Assuming, arguendo, that Cutrer’s allegations establish a prima facie claim, Defendant

contends that she does not provide substantial evidence of pretext to rebut any of Defendant’s

nondiscriminatory, alternative reasons for terminating her employment. Mot. for Summ. J., ECF

No. 38; see also Def.’s Reply 5–7, ECF No. 92. Cutrer contends that the settlement agreement

postdated each alternative nondiscriminatory instance of poor performance, so she need not rebut



                                                  4
    Case 4:18-cv-00159-O Document 93 Filed 11/05/20                  Page 5 of 7 PageID 1436



Defendant’s reasons. Pl.’s Resp. 10, ECF No. 90. For the following reasons, the Court accepts

Defendant’s contention.

       McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), “provides the appropriate

burden-shifting analysis for claims of unlawful retaliation under the ADA” based on circumstantial

evidence. Sherrod v. Am. Airlines, Inc., 132 F.3d 1112, 1112 (5th Cir. 1998) (citations omitted).

While courts have no duty “to sift through the record in search of evidence to support” a party’s

opposition to summary judgment,1 the Court has reviewed the record and finds no direct evidence

of retaliation—only circumstantial evidence. See Pl.’s Resp. 8–11, ECF No. 90. Thus, the Court

now turns to the burden-shifting framework set forth in McDonnell Douglas, 411 U.S. at 792.

       Under McDonnell Douglas, “[i]f the employee establishes a prima facie case, the burden

shifts to the employer to state a legitimate, non-retaliatory reason for its decision.” Feist, 730 F.3d

at 454. “After the employer states its reason, the burden shifts back to the employee to demonstrate

that the employer’s reason is actually a pretext for retaliation[.]” Id. (citing LeMaire v. Louisiana,

480 F.3d 383, 388–89 (5th Cir. 2007)). “In order to avoid summary judgment, the plaintiff must

show a conflict in substantial evidence on the question of whether the employer would not have

taken the action ‘but for’ the protected activity.” Id. (citation omitted). Temporal proximity alone

is not sufficient evidence of pretext. Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 240

(5th Cir. 2015). Instead, “[a]n employee seeking to show pretext must rebut each discrete reason

proffered by the employer.” Id. at 233 (noting temporal proximity can signal pretext but only

“because [plaintiff] adduced other significant evidence of pretext” (emphasis in original)).

“‘[E]ven an incorrect belief that an employee’s performance is inadequate constitutes a legitimate,

non-discriminatory reason’ for discharge.” Woodberry v. City of Wichita Falls, No. 7:06–cv–206–


1
 Jackson v. Tex. Workforce Comm’n, No. 3:07-cv-01557O, 2009 WL 10704503, at *4 (N.D. Tex. Apr. 16,
2009) (quoting Shotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–16 & n.7 (5th Cir. 1992)).
                                                  5
  Case 4:18-cv-00159-O Document 93 Filed 11/05/20                  Page 6 of 7 PageID 1437



O–KA, 2008 WL 5231872, at *4 (quoting Little v. Republic Refining Co., 924 F.2d 93, 97 (5th

Cir. 1991)).

       Here, Defendant met its McDonnell Douglas burden of articulating legitimate,

nondiscriminatory reasons for its adverse employment action, detailing instances of prior poor

performance in support of its finding, including Cutrer’s providing false information to other

employees “in direct disregard for [director’s] instructions.” Def.’s App. at Exs. 3–4, 12–14, 16,

18–20, 32–33, 48–50, ECF No. 39; see also Def.’s Reply 7, ECF No. 92. Cutrer declined to rebut

Defendant’s reasons with substantial evidence because the settlement agreement postdated

instances where Defendant was dissatisfied with her job performance. See Pl.’s Resp. 10, ECF No.

90. Cutrer’s rebuttal contains no “specific facts,” as required by Fed. R. Civ. Pro. 56(e). But

without rebutting Defendant’s nondiscriminatory justifications with substantial evidence of pretext

for Defendant’s adverse employment action despite two opportunities to do so, Cutrer’s

“[c]onclus[ory] allegations and denials, speculation, improbable inferences, unsubstantiated

assertions, and legalistic argumentation do not adequately substitute for specific acts [to] show a

genuine [dispute] for trial[.]” Woodberry, 2008 WL 5231872, at *3 (quoting TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir.2002)); accord Topalian v. Ehrman, 954

F.2d 1125, 1131 (5th Cir. 1992); Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002).

       Even construing liberally Cutrer’s arguments, failure to rebut nondiscriminatory

alternatives is fatal to her employment discrimination claim. See Burton, 798 F.3d at 233 (“An

employee seeking to show pretext must rebut each discrete reason proffered by the employer.”).

Accordingly, even assuming that Cutrer established a prima facie retaliation case, the Court finds

that Cutrer failed to raise a genuine dispute of material fact in her opposition to summary judgment




                                                 6
  Case 4:18-cv-00159-O Document 93 Filed 11/05/20                  Page 7 of 7 PageID 1438



by failing to meet her burden under McDonnell Douglas of rebutting each of Defendant’s

nondiscriminatory justifications for her firing.

       Because Cutrer failed to demonstrate causation sufficient to show a prima facia case of

retaliation and, even had she done so, she also did not rebut Defendant’s nondiscriminatory

justifications, the Court will grant Defendant’s Motion for Summary Judgment (ECF No. 37).

IV.     CONCLUSION

       For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion for Summary

Judgment (ECF No. 37) as to the merits of Cutrer’s remaining retaliation claim, which is hereby

DISMISSED with prejudice. The Court will enter judgment separately in favor of Defendant

Workforce Solutions pursuant to Federal Rule of Civil Procedure 58.

       The Court DENIES Cutrer’s alternative request to reopen discovery. Cutrer provided

neither affidavit nor specific reasons justifying her desire for continuance, so the Court will not

entertain her request for further discovery. See Triple S. Props. Inc. v. St. Paul Surplus Lines Ins.

Co., No. 3:08-cv-796-O, 2010 WL 11618277, at *7 (N.D. Tex. Apr. 20, 2010) (O’Connor, J.).

       SO ORDERED on this 5th day of November, 2020.


                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                   7
